DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Application filed on 12/12/2018. Claims 1-20 are pending in the case. Claims 1, 10, and 16 are independent claims.

Specification
The disclosure is objected to because of the following informalities:
In paragraph 2, the acronym “UX” is used without first being defined. “User experience (UX)” is suggested.
The use of the term “Fiori” (starting in paragraph 2), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM, or ® following the term. Although the use of trade names and marks used in commerce (i.e., trade marks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
In paragraph 3, the acronym “UI” is used without first being defined. “User interface (UI)” is suggested.
Paragraph 7 begins with, “[t]he tree will stored within….” This seems grammatically deficient.
Figure 1 has an element referenced as 134, but this numeral is not found within the specification.
In paragraph 74, the phrase “GOOGLE search” is used. As discussed above with SAP FIORI®, this is a trade name or mark used in commerce. “GOOGLE™ SEARCH” is suggested.
In paragraph 74, the acronym “W2Vec” is used without first being defined. In paragraph 82, a different but seemingly related acronym “W2V” is used without first being defined.
Paragraph 103, references “bus 1805,” but numeral 1805 is not found in the figures. 
Appropriate correction is required.

Claim Objections
Claims 2-9, 11-15, and 17-20 are objected to because of the following informalities:
Dependent claims 2-9 begin with “[a] method” and then either directly, or indirectly, reference independent claim 1, which begins with “[a] computer-implemented method.” The dependent claims should properly begin with “the computer-implemented method.”
Claims 11 and 12 do not seem to depend, either directly, or indirectly, from any base independent claim. In correcting that, Applicant should also be mindful to recite “the non-transitory computer readable storage medium” rather than “[a] non-transitory computer readable storage medium.”
Dependent claims 13-15 begin with “[a] non-transitory computer readable storage medium” and then either directly, or indirectly, reference independent claim 10, which also begins with “[a] non-transitory computer readable storage medium.” The dependent claims should properly begin with “the 
Dependent claims 17-20 begin with “[a] computer system” and then either directly, or indirectly, reference independent claim 16, which also begins with “[a] computer system.” The dependent claims should properly begin with “the computer system.”
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Independent claim 1 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 1:
The claim is directed towards the statutory category of a process.
Step 2A Prong 1:
The claim recites a mental process. The mental process recited is: rendering an image of the UI; identifying the plurality of elements from the image according to a recursive procedure; comparing the first logic tree to a second logic tree that, exhibits a second hierarchical structure, is labeled with semantic metadata; and based upon the comparing, generating an output indicating a similarity between the first logic tree and the second logic tree.
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of 
Step 2A Prong 2: 
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): computer-implemented.
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): receiving as an input, a user interface (UI) comprising a plurality of elements; storing the plurality of elements in a first logic tree exhibiting a first hierarchical structure having the plurality of elements as leaf nodes, and logic terms as intermediate nodes; and is stored within a knowledge base of a database.
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 
Step 2B:
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or 
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): receiving as an input, a user interface (UI) comprising a plurality of elements; storing the plurality of elements in a first logic tree exhibiting a first hierarchical structure having the plurality of elements as leaf nodes, and logic terms as intermediate nodes; and is stored within a knowledge base of a database. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “receiving and transmitting data over a network” and “storing and retrieving information in memory” are well‐understood, routine, conventional functions when they are claimed in a merely generic manner (as it is in the present claim).
The claimed invention recites an abstract idea without significantly more.

Dependent claim 2 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the iterative procedure comprises: generating from the image, a first two-dimensional array reflecting pixel information; and generating from the first two-dimensional array, a second two-dimensional array reflecting information density. The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 3 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 4 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: generating a recommendation regarding a cluster of elements present in the knowledge base.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 5 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the recommendation includes a probability.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 6 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.

The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): machine learning.
The claimed invention does not recite any additional elements/limitations that amount to significantly more. The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): machine learning.

Dependent claim 7 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the… learning technique comprises case-based reasoning (CBR).
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): machine learning.
The claimed invention does not recite any additional elements/limitations that amount to significantly more. The following limitations are merely reciting the words "apply it" (or an equivalent) 

Dependent claim 8 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the comparing is first performed between the semantic metadata and a solution description, and is then only performed if necessary between the semantic metadata and a problem description.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The claimed invention does not recite any additional elements/limitations that amount to significantly more. 

Dependent claim 9 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): the database comprises an in-memory database; and the comparing is performed by an in-memory database engine of the in-memory database
The claimed invention does not recite any additional elements/limitations that amount to significantly more. The following limitations are merely reciting the words "apply it" (or an equivalent) 

Independent claim 10 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 1:
The claim is directed towards the statutory category of an article of manufacture.
Step 2A Prong 1:
The claim recites a mental process. The mental process recited is: rendering an image of the UI; identifying the plurality of elements from the image according to a recursive procedure; comparing the first logic tree to a second logic tree that, exhibits a second hierarchical structure, is labeled with semantic metadata; based upon the comparing, generating an output indicating a similarity between the first logic tree and the second logic tree; and generating a recommendation regarding a cluster of elements present in the knowledge base.
	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).
Step 2A Prong 2: 

The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): a non-transitory computer readable storage medium; and a computer program.
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): receiving as an input, a user interface (UI) comprising a plurality of elements; storing the plurality of elements in a first logic tree exhibiting a first hierarchical structure having the plurality of elements as leaf nodes, and a plurality of logic terms as intermediate nodes; and is stored within a knowledge base of a database.
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 
Step 2B:
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): a non-transitory computer readable storage medium; and a computer program.
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): receiving as an input, a user interface (UI) comprising a plurality of 
The claimed invention recites an abstract idea without significantly more.

Dependent claim 11 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: generating from the image, a first two-dimensional array reflecting pixel information; and generating from the first two-dimensional array, a second two-dimensional array reflecting information density.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d).  The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): non-transitory computer readable storage medium.
The claimed invention does not recite any additional elements/limitations that amount to significantly more.  The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): non-transitory computer readable storage medium.

Dependent claim 12 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the recursive procedure further comprises cropping the image based upon the second two-dimensional array.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d).  The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): non-transitory computer readable storage medium.
The claimed invention does not recite any additional elements/limitations that amount to significantly more.  The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): non-transitory computer readable storage medium.

Dependent claim 13 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the recommendation includes a probability.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d).  The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including 
The claimed invention does not recite any additional elements/limitations that amount to significantly more.  The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): non-transitory computer readable storage medium.

Dependent claim 14 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: constructing the knowledge base utilizing a machine learning technique.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d).  The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): non-transitory computer readable storage medium.
The claimed invention does not recite any additional elements/limitations that amount to significantly more.  The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): non-transitory computer readable storage medium.

Dependent claim 15 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the… learning technique comprises case-based reasoning; and the comparing is performed between the semantic metadata and a solution description.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d).  The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): non-transitory computer readable storage medium; and machine learning.
The claimed invention does not recite any additional elements/limitations that amount to significantly more. The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): non-transitory computer readable storage medium; and machine learning.

Independent claim 16 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 1:
The claim is directed towards the statutory category of an apparatus.
Step 2A Prong 1:

	Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of a generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process but for the recitation of generic computer components, then it falls within the "Mental Process" grouping of abstract ideas. A person would readily be able to perform this process either mentally or with the assistance of pen and paper. See MPEP § 2106.04(a)(2).
Step 2A Prong 2: 
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): computer system; one or more processors; and a software program, executable on said computer system, the software program configured to cause an in-memory database engine of an in-memory database to.
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): receive as an input, a user interface (UI) comprising a plurality of elements; store the plurality of elements in a first logic tree exhibiting a first hierarchical structure 
A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP § 2106.04(d). 
Step 2B:
The claimed invention does not recite any additional elements/limitations that amount to significantly more. 
The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): computer system; one or more processors; and a software program, executable on said computer system, the software program configured to cause an in-memory database engine of an in-memory database to.
The following limitations are adding insignificant extra-solution activity to the judicial exception, as discussed in MPEP § 2106.05(g): receive as an input, a user interface (UI) comprising a plurality of elements; store the plurality of elements in a first logic tree exhibiting a first hierarchical structure having the plurality of elements as leaf nodes, and a plurality of logic terms as intermediate nodes; and is stored within a knowledge base of the in-memory database. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “receiving and transmitting data over a network” and “storing and retrieving information in memory” are well‐understood, routine, conventional functions when they are claimed in a merely generic manner (as it is in the present claim).
The claimed invention recites an abstract idea without significantly more.

Dependent claim 17 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: generate to a recommendation regarding a cluster of elements present in the knowledge base, the recommendation including a probability.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): computer system; software program; and the in-memory database engine.
The claimed invention does not recite any additional elements/limitations that amount to significantly more. The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): computer system; software program; and the in-memory database engine.

Dependent claim 18 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: construct the knowledge base utilizing a… learning technique.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The following limitations are merely 
The claimed invention does not recite any additional elements/limitations that amount to significantly more. The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP §2106.05(f): computer system; software program; the in-memory database engine; and machine learning.

Dependent claim 19 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the… learning technique comprises case-based reasoning; and… is configured to compare the semantic metadata and a solution description.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): computer system; software program; the in-memory database engine; and machine learning.
The claimed invention does not recite any additional elements/limitations that amount to significantly more. The following limitations are merely reciting the words "apply it" (or an equivalent) 

 Dependent claim 20 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claim recites a mental process. The mental process recited is: the iterative procedure comprises: generating from the image, a first two-dimensional array reflecting pixel information; generating from the first two-dimensional array, a second two-dimensional array reflecting information density; and cropping the image based upon the second two-dimensional array.
The claimed invention does not recite any additional elements that integrate the judicial exception into a practical application. Refer to MPEP §2106.04(d). The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f): computer system.
The claimed invention does not recite any additional elements/limitations that amount to significantly more. The following limitations are merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP §2106.05(f): computer system.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):


Claims 2 and 20 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The claims recite “the iterative procedure,” but there is no antecedent basis for this in either of the claims.
Claim 11 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The claim recites: “the method” and “the image,” but there is no antecedent basis for either of these terms.
Claim 12 is rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. The claim recites: “the recursive procedure” and “the image,” but there is no antecedent basis for either of these terms.

The following is a quotation of 35 U.S.C. § 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. § 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Specifically, claim 11 purports to depend on itself. Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite 

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 10-12, and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Hinze et al. (Annika Hinze et al., "Model-Driven GUI & interaction Design Using Emulation", June 19-23, 2010, hereinafter Hinze) in view of Moran et al. (Kevin Moran et al., "Machine Learning-Based Prototyping of Graphical User Interfaces for Mobile Apps", June 5, 2018, hereinafter Moran).

As to independent claim 1, Hinze teaches:
A computer-implemented method comprising (Abstract):
receiving as an input, a user interface (UI) comprising a plurality of elements (Page 274, right-hand column, lines 10-17, use the μCharts language for the input models to our 
comparing the first logic [UI]… to a second logic [UI]…that (Figure 4, element "constraints (μCharts)"),…
is labeled with semantic metadata (Page 275, right column, paragraph 3, For each constraint, we include the following information: Name of the constraint, Type (Manual, mAutomatic, gAutomatic), Charts associated with this constraint, If the constraint has been meet (Boolean). At least name information reads on the claimed label), and
is stored within a knowledge base of a database (Figure 4, element "constraints (μCharts)"); and
based upon the comparing, generating an output indicating a similarity between the first logic [UI]…and the second logic [UI]… (Page 275, last paragraph to page 276, left-hand column, line 4, we identified three types of constraints: For some we can automatically infer from the μchart, whether the constraints are met (mAutomatic). Some can be checked automatically but only after the GUI has been created by the simulator, e.g., for checking the placements of buttons (gAutomatic). It was with these two types in focus, that we combined the functional modelling with the GUI constraints. Some constraints can only be checked manually (e.g., relevant and clear labelling of buttons). To include these, we present to the designer μcharts enhanced by a list of constraints. The designer is asked to check the constraints in the GUI simulation and to 
Hinze does not appear to expressly teach rendering an image of the UI; identifying the plurality of elements from the image according to a recursive procedure; storing the plurality of elements in a first logic tree exhibiting a first hierarchical structure having the plurality of elements as leaf nodes, and logic terms as intermediate nodes; exhibits a second hierarchical structure; and trees.
Moran teaches rendering an image of the UI (Page 8, left column, paragraph 3, render application GUI-components on the screen); identifying the plurality of elements from the image according to a recursive procedure (Page 6, right column, paragraph 1, utilize a KNN-based algorithm that leverages the GUI information extracted from the large-scale dynamic analysis to assemble a realistic nested hierarchy of GUI-components and GUI-containers. KNN-based algorithm reads on the claimed recursive procedure to identify elements from the image); storing the plurality of elements in a first logic tree exhibiting a first hierarchical structure having the plurality of elements as leaf nodes, and logic terms as intermediate nodes (Page 2, right column, paragraph 1, GUIs are typically represented in code as hierarchal trees, where logical groups of components are bundled together in containers. We illustrate that an iterative K-nearest-neighbors (KNN) algorithm and CV techniques operating on mined GUI metadata and screenshots can construct realistic GUI-hierarchies that can be translated into code); exhibits a second hierarchical structure (Page 2, right column, paragraph 1, GUIs are typically represented in code as hierarchal trees); and trees (Page 2, right column, paragraph 1, GUIs are typically represented in code as hierarchal trees).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the constrained GUI design technique of Hinze to include the machine learning-based GUI design techniques of Moran to reduce the time and effort of GUI development through automation (see Moran at abstract).

As to dependent claim 2, Moran further teaches the iterative procedure comprises: generating from the image, a first two-dimensional array reflecting pixel information; and generating from the first two-dimensional array, a second two-dimensional array reflecting information density (Page 6, right column, paragraph 2, infer the bounding boxes of atomic GUI-component elements (in terms of pixel-based coordinates)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the constrained GUI design technique of Hinze to include the machine learning-based GUI design techniques of Moran to reduce the time and effort of GUI development through automation (see Moran at abstract).

As to dependent claim 3, Moran further teaches the recursive procedure further comprises cropping the image based upon the second two-dimensional array (Page 7, paragraph 3, a set of bounding box coordinates situated within the original input screenshot and a collection of images cropped from the original screenshot according to the derived bounding boxes that depict atomic GUI-components).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the constrained GUI design technique of Hinze to include the machine learning-based GUI design techniques of Moran to reduce the time and effort of GUI development through automation (see Moran at abstract).

As to dependent claim 4, Hinze further teaches generating a recommendation regarding a cluster of elements present in the knowledge base (Page 276, left-hand column, paragraph 1, present to the designer μcharts enhanced by a list of constraints. The designer is asked to check the constraints in 

As to dependent claim 6, Moran further teaches constructing the knowledge base utilizing a machine learning technique (Figure 2, part 2.1 repository, part 2.2, GUI-Hierarchies, convolutional neural net classifier. Paragraph 2.2.4, supervised ML (machine learning) approaches are capable of automatically learning robust, salient features of image categories from large numbers of labeled training images. Page 8, left column, paragraph 2, during automated exploration of software mined from large repositories, platform specific frameworks can be utilized to extract meta-data describing the GUI, which can then be transformed into a large labeled training set suitable for a CNN).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the constrained GUI design technique of Hinze to include the machine learning-based GUI design techniques of Moran to reduce the time and effort of GUI development through automation (see Moran at abstract).

As to dependent claim 7, Moran further teaches the machine learning technique comprises case based reasoning (CBR) (CBR, broadly construed, is the process of solving new problems based on the solutions of similar past problems. Figure 2, part 1 GUI-Mockups (i.e., new problem), part 2.1 repository, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the constrained GUI design technique of Hinze to include the machine learning-based GUI design techniques of Moran to reduce the time and effort of GUI development through automation (see Moran at abstract).

As to independent claim 10, Hinze teaches:
A non-transitory computer readable storage medium embodying a computer program for performing a method, said method comprising (Abstract and figure 5):
receiving as an input, a user interface (UI) comprising a plurality of elements (Page 274, right-hand column, lines 10-17, use the μCharts language for the input models to our emulator. This enabled us to model both the functionality and behavior of the services being described, as well as user interface (Ul) elements. μCharts models reactive systems and can describe single (sequential) charts which might describe one part of a system and which can then be composed together with other charts to describe a total system. The input models to the emulator reads on the claimed receiving);…
comparing the first logic [UI]… to a second logic [UI]… that (Figure 4, element "constraints (μCharts)"),
is labeled with semantic metadata (Page 275, right column, paragraph 3, For each constraint, we include the following information: Name of the constraint, Type (Manual, mAutomatic, gAutomatic), Charts associated with this constraint, If the constraint has been meet (Boolean). At least name information reads on the claimed label), and
is stored within a knowledge base of a database (Figure 4, element "constraints (μCharts)");
based upon the comparing, generating an output indicating a similarity between the first logic [UI]… and the second logic [UI]… (Page 275, last paragraph to page 276, left-hand column, line 4, we identified three types of constraints: For some we can automatically infer from the μchart, whether the constraints are met (mAutomatic). Some can be checked automatically but only after the GUI has been created by the simulator, e.g., for checking the placements of buttons (gAutomatic). It was with these two types in focus, that we combined the functional modelling with the GUI constraints. Some constraints can only be checked manually (e.g., relevant and clear labelling of buttons). To include these, we present to the designer μcharts enhanced by a list of constraints. The designer is asked to check the constraints in the GUI simulation and to record the ones that have been met. The comparing is read upon by the checking the GUI against the constraints); and
generating a recommendation regarding a cluster of elements present in the knowledge base (Page 276, left-hand column, paragraph 1, present to the designer μcharts enhanced by a list of constraints. The designer is asked to check the constraints in the GUI simulation and to record the ones that have been met.... In this first stage or our research we have utilised the feedback box of μcharts to record this information. However as part of future work we would like to associate this with the parser and emulator so that the designer gets a pop-up window with the relevant constraints information. Constraints may be applicable to all parts of the UI or just some parts. We also record when constraints have not been met by the UI yet as a record for the designer. For example, when constraints are checked automatically, the record will 
Hinze does not appear to expressly teach rendering an image of the UI; identifying the plurality of elements from the image according to a recursive procedure; storing the plurality of elements in a first logic tree exhibiting a first hierarchical structure having the plurality of elements as leaf nodes, and a plurality of logic terms as intermediate nodes; exhibits a second hierarchical structure; and trees.
Moran teaches rendering an image of the UI (Page 8, left column, paragraph 3, render application GUI-components on the screen); identifying the plurality of elements from the image according to a recursive procedure (Page 6, right column, paragraph 1, utilize a KNN-based algorithm that leverages the GUI information extracted from the large-scale dynamic analysis to assemble a realistic nested hierarchy of GUI-components and GUI-containers. KNN-based algorithm reads on the claimed recursive procedure to identify elements from the image); storing the plurality of elements in a first logic tree exhibiting a first hierarchical structure having the plurality of elements as leaf nodes, and a plurality of logic terms as intermediate nodes (Page 2, right column, paragraph 1, GUIs are typically represented in code as hierarchal trees, where logical groups of components are bundled together in containers. We illustrate that an iterative K-nearest-neighbors (KNN) algorithm and CV techniques operating on mined GUI metadata and screenshots can construct realistic GUI-hierarchies that can be translated into code); exhibits a second hierarchical structure (Page 2, right column, paragraph 1, GUIs are typically represented in code as hierarchal trees); and trees (Page 2, right column, paragraph 1, GUIs are typically represented in code as hierarchal trees).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the constrained GUI design technique of Hinze to include the 

As to dependent claim 11, Moran teaches generating from the image, a first two-dimensional array reflecting pixel information; and generating from the first two-dimensional array, a second two-dimensional array 6 reflecting information density (Page 6, right column, paragraph 2, infer the bounding boxes of atomic GUI-component elements (in terms of pixel-based coordinates)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the constrained GUI design technique of Hinze to include the machine learning-based GUI design techniques of Moran to reduce the time and effort of GUI development through automation (see Moran at abstract).

As to dependent claim 12, Moran further teaches the recursive procedure further comprises cropping the image based upon the second two-dimensional array (Page 7, paragraph 3, a set of bounding box coordinates situated within the original input screenshot and a collection of images cropped from the original screenshot according to the derived bounding boxes that depict atomic GUI-components).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the constrained GUI design technique of Hinze to include the machine learning-based GUI design techniques of Moran to reduce the time and effort of GUI development through automation (see Moran at abstract).

As to dependent claim 14, Moran further teaches constructing the knowledge base utilizing a machine learning technique (Figure 2, part 2.1 repository, part 2.2, GUI-Hierarchies, convolutional 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the constrained GUI design technique of Hinze to include the machine learning-based GUI design techniques of Moran to reduce the time and effort of GUI development through automation (see Moran at abstract).

Claims 5 and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Hinze in view of Moran and Ronnewinkel et al. (U.S. Pat. App. Pub. No. 2004/0083232, hereinafter Ronnewinkel).

As to dependent claim 5, the rejection of claim 4 is incorporated.
Hinze as modified by Moran does not appear to expressly teach the recommendation includes a probability.
Ronnewinkel teaches the recommendation includes a probability (Paragraph 56, the correlation strengths may converge to the probability of a pair of entities being present in such a set averaged over the given distribution of sets.... Learning engine recommendations based on co-occurrence learning may result in recommending entities that are similar in the sense that they frequently are observed in combination with each other).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the constrained GUI design technique of Hinze as modified 

As to dependent claim 13, the rejection of claim 10 is incorporated.
Hinze as modified by Moran does not appear to expressly teach the recommendation includes a probability.
Ronnewinkel teaches the recommendation includes a probability (Paragraph 56, the correlation strengths may converge to the probability of a pair of entities being present in such a set averaged over the given distribution of sets.... Learning engine recommendations based on co-occurrence learning may result in recommending entities that are similar in the sense that they frequently are observed in combination with each other).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the constrained GUI design technique of Hinze as modified by Moran to include the associated learning for automated recommendations of Ronnewinkel to give better recommendations suited for a particular user's needs (see Ronnewinkel at paragraph 3).

Claims 8 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Hinze in view of Moran and Ahn (U.S. Pat. App. Pub. No. 2020/0026708, hereinafter Ahn).

As to dependent claim 8, the rejection of claim 7 is incorporated.
Hinze as modified by Moran does not appear to expressly teach the comparing is first performed between the semantic metadata and a solution description, and is then only performed if necessary between the semantic metadata and a problem description.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the constrained GUI design technique of Hinze as modified by Moran to include the data discovery solution for data curation of Ahn to provide a comprehensive way to organize data for manual or automated creation methods (see Ahn at paragraph 6).

As to dependent claim 15, the rejection of claim 14 is incorporated.
Moran further teaches the machine learning technique comprises case-based reasoning (CBR, broadly construed, is the process of solving new problems based on the solutions of similar past problems. Figure 2, part 1 GUI-Mockups (i.e., new problem), part 2.1 repository, part 2.2, GUI-Hierarchies (i.e., solutions to past problems), part 3 application generation (i.e., solution to new problem based on the solutions of similar past problems));
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the constrained GUI design technique of Hinze to include the machine learning-based GUI design techniques of Moran to reduce the time and effort of GUI development through automation (see Moran at abstract).
Hinze as modified by Moran does not appear to expressly teach the comparing is performed between the semantic metadata and a solution description.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the constrained GUI design technique of Hinze as modified by Moran to include the data discovery solution for data curation of Ahn to provide a comprehensive way to organize data for manual or automated creation methods (see Ahn at paragraph 6).

Claims 9, 16, 18, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Hinze in view of Moran and Sarferaz (U.S. Pat. App. Pub. No. 2015/0074037, hereinafter Sarferaz).

As to dependent claim 9, the rejection of claim 1 is incorporated.
Hinze as modified by Moran does not appear to expressly teach the database comprises an in-memory database; and the comparing is performed by an in-memory database engine of the in-memory database.
Sarferaz teaches the database comprises an in-memory database (Paragraph 22, the in memory database); and the comparing is performed by an in-memory database engine of the in-memory database (Paragraph 86, analytical services are run on the database table via the in memory database system).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the constrained GUI design technique of Hinze as modified by Moran to include the in memory database of Sarferaz to increase speed and lower total cost of operation (see Sarferaz at paragraph 21).

As to independent claim 16
A computer system comprising (Abstract):
one or more processors (Page 277, right column, paragraph 2, Intel® Core™2 Duo CPU T7500, 2.20GHz);
a software program, executable on said computer system, the software program configured to cause… to (Figure 5):
receive as an input, a user interface (UI) comprising a plurality of elements (Page 274, right-hand column, lines 10-17, use the μCharts language for the input models to our emulator. This enabled us to model both the functionality and behavior of the services being described, as well as user interface (Ul) elements. μCharts models reactive systems and can describe single (sequential) charts which might describe one part of a system and which can then be composed together with other charts to describe a total system. The input models to the emulator reads on the claimed receiving);…
compare the first logic [UI]… to a second logic [UI]… that (Figure 4, element "constraints (μCharts)"),...
is labeled with semantic metadata (Page 275, right column, paragraph 3, For each
constraint, we include the following information: Name of the constraint, Type (Manual, mAutomatic, gAutomatic), Charts associated with this constraint, If the constraint has been meet (Boolean). At least name information reads on the claimed label), and
is stored within a knowledge base of the in-memory database (Figure 4, element "constraints (μCharts)"); and
based upon the comparing, generate an output indicating a similarity between the first logic [UI]… and the second logic [UI]… (Page 275, last paragraph to page 276, left-hand 
Hinze does not appear to expressly teach render an image of the UI; identify the plurality of elements from the image according to a recursive procedure; store the plurality of elements in a first logic tree exhibiting a first hierarchical structure having the plurality of elements as leaf nodes, and a plurality of logic terms as intermediate nodes; exhibits a second hierarchical structure; and trees.
Moran teaches render an image of the UI (Page 8, left column, paragraph 3, render application GUI-components on the screen); identify the plurality of elements from the image according to a recursive procedure (Page 6, right column, paragraph 1, utilize a KNN-based algorithm that leverages the GUI information extracted from the large-scale dynamic analysis to assemble a realistic nested hierarchy of GUI-components and GUI-containers. KNN-based algorithm reads on the claimed recursive procedure to identify elements from the image); store the plurality of elements in a first logic tree exhibiting a first hierarchical structure having the plurality of elements as leaf nodes, and a plurality of logic terms as intermediate nodes (Page 2, right column, paragraph 1, GUIs are typically represented in code as hierarchal trees, where logical groups of components are bundled together in containers. We illustrate that an iterative K-nearest-neighbors (KNN) algorithm and CV techniques operating on mined GUI metadata and screenshots can construct realistic GUI-hierarchies that can be translated into code); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the constrained GUI design technique of Hinze to include the machine learning-based GUI design techniques of Moran to reduce the time and effort of GUI development through automation (see Moran at abstract).
Hinze as modified by Moran does not appear to expressly teach an in-memory database engine of an in-memory database.
Sarferaz teaches an in-memory database engine of an in-memory database (Paragraph 86, analytical services are run on the database table via the in memory database system).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the constrained GUI design technique of Hinze as modified by Moran to include the in memory database of Sarferaz to increase speed and lower total cost of operation (see Sarferaz at paragraph 21).

As to dependent claim 18, Moran further teaches the software program is further configured to cause… to construct the knowledge base utilizing a machine learning technique (Figure 2, part 2.1 repository, part 2.2, GUI-Hierarchies, convolutional neural net classifier. Paragraph 2.2.4, supervised ML (machine learning) approaches are capable of automatically learning robust, salient features of image categories from large numbers of labeled training images. Page 8, left column, paragraph 2, during automated exploration of software mined from large repositories, platform specific frameworks can be utilized to extract meta-data describing the GUI, which can then be transformed into a large labeled training set suitable for a CNN).

Sarferaz further teaches the in-memory database engine (Paragraph 86, analytical services are run on the database table via the in memory database system).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the constrained GUI design technique of Hinze as modified by Moran to include the in memory database of Sarferaz to increase speed and lower total cost of operation (see Sarferaz at paragraph 21).

As to dependent claim 20, Moran further teaches the iterative procedure comprises: generating from the image, a first two-dimensional array reflecting pixel information; generating from the first two-dimensional array, a second two-dimensional array reflecting information density (Page 6, right column, paragraph 2, infer the bounding boxes of atomic GUI-component elements (in terms of pixel-based coordinates)); and cropping the image based upon the second two-dimensional array (Page 7, paragraph 3, a set of bounding box coordinates situated within the original input screenshot and a collection of images cropped from the original screenshot according to the derived bounding boxes that depict atomic GUI-components).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the constrained GUI design technique of Hinze to include the machine learning-based GUI design techniques of Moran to reduce the time and effort of GUI development through automation (see Moran at abstract).

Claim 17 is rejected under 35 U.S.C. § 103 as being unpatentable over Hinze in view of Moran, Sarferaz, and Ronnewinkel.

As to dependent claim 17, the rejection of claim 16 is incorporated.
Hinze further teaches the software program is further configured to cause… to generate to a recommendation regarding a cluster of elements present in the knowledge base, the recommendation including a probability (Page 276, left-hand column, paragraph 1, present to the designer μcharts enhanced by a list of constraints. The designer is asked to check the constraints in the GUI simulation and to record the ones that have been met.... In this first stage or our research we have utilised the feedback box of μcharts to record this information. However as part of future work we would like to associate this with the parser and emulator so that the designer gets a pop-up window with the relevant constraints information. Constraints may be applicable to all parts of the UI or just some parts. We also record when constraints have not been met by the UI yet as a record for the designer. For example, when constraints are checked automatically, the record will show if the constraint is met; for manual constraints, designers will have to insert this information manually. The presented enhanced μcharts reads on the claimed recommendation).
Hinze as modified by Moran and Sarferaz does not appear to expressly teach the in-memory database engine.
Ronnewinkel teaches the in-memory database engine (Paragraph 56, the correlation strengths may converge to the probability of a pair of entities being present in such a set averaged over the given distribution of sets.... Learning engine recommendations based on co-occurrence learning may result in recommending entities that are similar in the sense that they frequently are observed in combination with each other).
.

Claim 19 is rejected under 35 U.S.C. § 103 as being unpatentable over Hinze in view of Moran, Sarferaz, and Ahn.

As to dependent claim 19, the rejection of claim 18 is incorporated.
Moran further teaches the machine learning technique comprises case-based reasoning (CBR, broadly construed, is the process of solving new problems based on the solutions of similar past problems. Figure 2, part 1 GUI-Mockups (i.e., new problem), part 2.1 repository, part 2.2, GUI-Hierarchies (i.e., solutions to past problems), part 3 application generation (i.e., solution to new problem based on the solutions of similar past problems)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the constrained GUI design technique of Hinze to include the machine learning-based GUI design techniques of Moran to reduce the time and effort of GUI development through automation (see Moran at abstract).
Hinze as modified by Moran and Sarferaz does not appear to expressly teach the software program is configured to cause the in-memory database to compare the semantic metadata and a solution description.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the constrained GUI design technique of Hinze as modified by Moran and Sarferaz to include the data discovery solution for data curation of Ahn to provide a comprehensive way to organize data for manual or automated creation methods (see Ahn at paragraph 6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Casey R. Garner/Examiner, Art Unit 2123